                         Case 21-11161-nmc                 Doc 1        Entered 03/11/21 08:31:39                   Page 1 of 10


Fill in this information to identify your case:

United States Bankruptcy Court for the:

DISTRICT OF NEVADA

Case number (if known)                                                      Chapter      11
                                                                                                                              Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Lompa Ranch East Hills, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     Number (EIN)


4.   Debtor's address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  9516 West Flamingo Road, Suite 300
                                  Las Vegas, NV 89147
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Clark                                                           Location of principal assets, if different from principal
                                  County                                                          place of business
                                                                                                  APN: 010-741-01 & 010-041-83 Carson City, NV
                                                                                                  89701
                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor's website (URL)


6.   Type of debtor                   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
                          Case 21-11161-nmc                      Doc 1       Entered 03/11/21 08:31:39                       Page 2 of 10
Debtor    Lompa Ranch East Hills, LLC                                                                   Case number (if known)
          Name



7.   Describe debtor's business        A. Check one:
                                          Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                          Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                          Railroad (as defined in 11 U.S.C. § 101(44))
                                          Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                          Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                          Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                          None of the above

                                       B. Check all that apply
                                          Tax-exempt entity (as described in 26 U.S.C. §501)
                                          Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                          Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                                 5313

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                          Chapter 7
     debtor filing?
                                          Chapter 9

     A debtor who is a “small             Chapter 11. Check all that apply:
     business debtor” must check
     the first sub-box. A debtor as                               The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                     noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                      $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                   operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                              exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     “small business debtor”) must                                The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
     check the second sub-box.                                    debts (excluding debts owed to insiders or affiliates) are less than $7,500,000, and it chooses to
                                                                  proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                                  balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                                  any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                                  A plan is being filed with this petition.

                                                                  Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                                  The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                                  The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                          Chapter 12

9.   Were prior bankruptcy                No.
     cases filed by or against
     the debtor within the last 8         Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number




Official Form 201                            Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                  page 2
                          Case 21-11161-nmc                         Doc 1          Entered 03/11/21 08:31:39                   Page 3 of 10
Debtor    Lompa Ranch East Hills, LLC                                                                     Case number (if known)
          Name

10. Are any bankruptcy cases                 No
    pending or being filed by a
    business partner or an                   Yes.
    affiliate of the debtor?




     List all cases. If more than 1,
     attach a separate list                          Debtor                                                                    Relationship
                                                     District                                 When                             Case number, if known


11. Why is the case filed in           Check all that apply:
    this district?
                                                Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                                preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                                A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or                 No
    have possession of any
    real property or personal                       Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                           Yes.
    property that needs
    immediate attention?                            Why does the property need immediate attention? (Check all that apply.)
                                                       It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                      What is the hazard?
                                                       It needs to be physically secured or protected from the weather.
                                                       It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                      livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                       Other
                                                    Where is the property?
                                                                                     Number, Street, City, State & ZIP Code
                                                    Is the property insured?
                                                       No
                                                       Yes.     Insurance agency
                                                                Contact name
                                                                Phone



          Statistical and administrative information

13. Debtor's estimation of             .         Check one:
    available funds
                                                    Funds will be available for distribution to unsecured creditors.
                                                    After any administrative expenses are paid, no funds will be available to unsecured creditors.

14. Estimated number of                    1-49                                             1,000-5,000                                 25,001-50,000
    creditors                                                                               5001-10,000                                 50,001-100,000
                                           50-99
                                           100-199                                          10,001-25,000                               More than100,000
                                           200-999

15. Estimated Assets                       $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion
                                           $50,001 - $100,000                               $10,000,001 - $50 million                   $1,000,000,001 - $10 billion
                                           $100,001 - $500,000                              $50,000,001 - $100 million                  $10,000,000,001 - $50 billion
                                           $500,001 - $1 million                            $100,000,001 - $500 million                 More than $50 billion


16. Estimated liabilities                  $0 - $50,000                                     $1,000,001 - $10 million                    $500,000,001 - $1 billion

Official Form 201                                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 3
                    Case 21-11161-nmc                Doc 1    Entered 03/11/21 08:31:39                  Page 4 of 10
Debtor   Lompa Ranch East Hills, LLC                                                Case number (if known)
         Name

                             $50,001 - $100,000                         $10,000,001 - $50 million             $1,000,000,001 - $10 billion
                             $100,001 - $500,000                        $50,000,001 - $100 million            $10,000,000,001 - $50 billion
                             $500,001 - $1 million                      $100,000,001 - $500 million           More than $50 billion




Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
                         Case 21-11161-nmc                  Doc 1        Entered 03/11/21 08:31:39                       Page 5 of 10
Debtor    Lompa Ranch East Hills, LLC                                                              Case number (if known)
          Name



          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 11, 2021
                                                  MM / DD / YYYY


                             X   /s/ Jaimee Yoshizawa                                                     Jaimee Yoshizawa
                                 Signature of authorized representative of debtor                         Printed name

                                 Title   Manager




18. Signature of attorney    X   /s/ Charles ("CJ") E. Barnabi Jr., Esq.                                   Date March 11, 2021
                                 Signature of attorney for debtor                                               MM / DD / YYYY

                                 Charles ("CJ") E. Barnabi Jr., Esq. 14477
                                 Printed name

                                 The Barnabi Law Firm, PLLC
                                 Firm name

                                 375 E. Warm Springs Road, Ste. 104
                                 Las Vegas, NV 89119
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     (702) 475-8903                Email address      cj@barnabilaw.com

                                 14477 NV
                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 5
                               Case 21-11161-nmc                      Doc 1        Entered 03/11/21 08:31:39                           Page 6 of 10


 Fill in this information to identify the case:
 Debtor name Lompa Ranch East Hills, LLC
 United States Bankruptcy Court for the: DISTRICT OF NEVADA                                                                                           Check if this is an

 Case number (if known):                                                                                                                              amended filing




Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 Braun Family Trust                                              Loan Convertible                                                                                       $620,000.00
 c/o Tom Braun,                                                  Note
 Trustee
 200 South Main
 Street, Ste. 300
 Corona, CA 92882
 Carson City                                                     Real property                                                                                             Unknown
 Treasurer                                                       taxes
 201 North Carson
 Street
 #5
 Carson City, NV
 89701
 Carson City                                                     Real property                                                                                             Unknown
 Treasurer                                                       taxes
 201 North Carson
 Street
 #5
 Carson City, NV
 89701
 Christy Corporation                                             Engineering                                                                                                $1,890.00
 Attn: Managing                                                  services
 Member / Officer
 1000 Kiley Parkway
 Sparks, NV 89436
 CP Debt 2 LLC                                      APN: 010-041-83 / Disputed                                         Unknown                $900,000.00                  Unknown
 c/o Capella                     matt@capellamail.c 3.0 acre parcel
 Mortgage Corp.                  om                 Vacant land
 Attn: Managing                                     located West of
 Member / Officer                                   Airport Road, East
 3765 East Sunset                                   of Highway 395,
 Ave. #B9                                           South of Modoc
 Las Vegas, NV                                      Court
 89120                                              Located in Carson
                                                    City, Nev




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 1

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
                               Case 21-11161-nmc                      Doc 1        Entered 03/11/21 08:31:39                           Page 7 of 10



 Debtor    Lompa Ranch East Hills, LLC                                                                        Case number (if known)
           Name

 Name of creditor and      Name, telephone number Nature of claim                        Indicate if claim   Amount of claim
 complete mailing address, and email address of   (for example, trade                     is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 including zip code        creditor contact       debts, bank loans,                     unliquidated, or    claim is partially secured, fill in total claim amount and deduction for
                                                  professional services,                     disputed        value of collateral or setoff to calculate unsecured claim.
                                                  and government                                             Total claim, if            Deduction for value        Unsecured claim
                                                  contracts)                                                 partially secured          of collateral or setoff
 CWX Architects, Inc.                                            Architectural          Disputed                     $17,601.00                        $0.00              $17,601.00
 Attn: Managing                                                  design services
 Member / Officer
 1680 Montclair
 Avenue, Ste. A
 Reno, NV 89509
 Gibbs Gidden                                                    Legal services                                                                                           $27,000.00
 Locher Turner, LLP
 Attn: Managing
 Member / Officer
 1800 Century Park
 E., 12th Floor
 Los Angeles, CA
 90067
 J & D Commercial                                                APN: 010-041-83 /                                     Unknown                $900,000.00                  Unknown
 LLC                   jimstg@aol.com                            3.0 acre parcel
 Attn: Managing                                                  Vacant land
 Member / Officer                                                located West of
 901 N. Brutscher St.,                                           Airport Road, East
 Ste. 203                                                        of Highway 395,
 Newberg, OR 97132                                               South of Modoc
                                                                 Court
                                                                 Located in Carson
                                                                 City, Nev
 PWSC Architects                                                 Architectural                                                                                          $100,000.00
 Attn: Managing                                                  services
 Member / Officer
 1930 Village Center
 Cir., #3-475
 Las Vegas, NV
 89134
 The RED LTD.                                                    Engineering and                                                                                        $592,155.00
 c/o Jaimee                                                      design services
 Yoshizawa
 8894 Spanish Ridge
 Avenue
 Las Vegas, NV
 89148




Official form 204                                Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured claims                                 page 2

Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                            Best Case Bankruptcy
    Case 21-11161-nmc   Doc 1   Entered 03/11/21 08:31:39   Page 8 of 10



}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                 Lompa Ranch East Hills, LLC
                 9516 West Flamingo Road, Suite 300
                 Las Vegas, NV 89147

                 Charles ("CJ") E. Barnabi Jr., Esq.
                 The Barnabi Law Firm, PLLC
                 375 E. Warm Springs Road, Ste. 104
                 Las Vegas, NV 89119

                 Braun Family Trust
                 c/o Tom Braun, Trustee
                 200 South Main Street, Ste. 300
                 Corona, CA 92882

                 Carson City Treasurer
                 Acct No APN: 010-041-83
                 201 North Carson Street
                 #5
                 Carson City, NV 89701

                 Carson City Treasurer
                 Acct No APN: 010-741-01
                 201 North Carson Street
                 #5
                 Carson City, NV 89701

                 Christy Corporation
                 Acct No 1601.001
                 Attn: Managing Member / Officer
                 1000 Kiley Parkway
                 Sparks, NV 89436

                 CP Debt 2 LLC
                 Acct No 10700502069000
                 c/o Capella Mortgage Corp.
                 Attn: Managing Member / Officer
                 3765 East Sunset Ave. #B9
                 Las Vegas, NV 89120

                 CWX Architects, Inc.
                 Acct No Lompa Ranch Apartments
                 Attn: Managing Member / Officer
                 1680 Montclair Avenue, Ste. A
                 Reno, NV 89509

                 Gibbs Gidden Locher Turner, LLP
                 Attn: Managing Member / Officer
                 1800 Century Park E., 12th Floor
                 Los Angeles, CA 90067

                 J & D Commercial LLC
                 Acct No 0102042900
                 Attn: Managing Member / Officer
                 901 N. Brutscher St., Ste. 203
                 Newberg, OR 97132
Case 21-11161-nmc   Doc 1   Entered 03/11/21 08:31:39   Page 9 of 10




             Jaimee Yoshizawa
             9516 West Flamingo Road
             Suite 300
             Las Vegas, NV 89147

             Nevada Trust Deed Services
             Acct No 10700502069000
             10161 Park Run Drive, Ste. 150
             Las Vegas, NV 89145

             PWSC Architects
             Attn: Managing Member / Officer
             1930 Village Center Cir., #3-475
             Las Vegas, NV 89134

             The RED LTD.
             Acct No Lompa Ranch East, LLC
             c/o Jaimee Yoshizawa
             8894 Spanish Ridge Avenue
             Las Vegas, NV 89148
                        Case 21-11161-nmc                            Doc 1    Entered 03/11/21 08:31:39            Page 10 of 10




                                                               United States Bankruptcy Court
                                                                             District of Nevada
 In re      Lompa Ranch East Hills, LLC                                                                      Case No.
                                                                                    Debtor(s)                Chapter    11




                                           CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for Lompa Ranch East Hills, LLC in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:
 Concept Property Group, LLC

 Jaimee Yoshizawa
 8894 Spanish Ridge Ave.
 Las Vegas, NV 89148
 Richmond Properties, LLC
 P.O. Box 31103
 Las Vegas, NV 89173




    None [Check if applicable]




 March 11, 2021                                                        /s/ Charles ("CJ") E. Barnabi Jr., Esq.
 Date                                                                  Charles ("CJ") E. Barnabi Jr., Esq. 14477
                                                                       Signature of Attorney or Litigant
                                                                       Counsel for Lompa Ranch East Hills, LLC
                                                                       The Barnabi Law Firm, PLLC
                                                                       375 E. Warm Springs Road, Ste. 104
                                                                       Las Vegas, NV 89119
                                                                       (702) 475-8903 Fax:(702) 966-3718
                                                                       cj@barnabilaw.com




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
